Rose, J.,
concurring in part.
I concur in the reversal on account of the errors pointed out in the opinion, but I do not think the failure to give warning of the gap between the two lines of gravel on the *515roadside or the failure to put lights or guards at the ends of the gap was evidence of actionable negligence. At the place of the accident the highway was in a safe condition for travel. There was plenty of room to pass. The gravel at the end of the gap was no more dangerous than a bank of the same height at any bend in a road, a condition with which all travelers on public highways generally are familiar. Plaintiff and her. husband passed a similar line of gravel without mishap. They knew that the road was being surfaced with gravel, that gravel was placed on the roadside for that purpose, and that time for surfacing was required. Knowing that the road was being improved, there was no right to assume that the improvement and work ended at the end of a line of gravel or at the gap. I am of the opihion there was no evidence of actionable negligence on the part of defendants.